               Case 5:19-cv-06151-SVK Document 117 Filed 11/19/20 Page 1 of 5




 1    DAVID L. ANDERSON (CABN 149604)
      United States Attorney
 2    SARA WINSLOW (DCBN 457643)
      Chief, Civil Division
 3    JAMES A. SCHARF (CABN 152171)
      Assistant United States Attorney
 4    150 Almaden Blvd., Suite 900
      San Jose, California 95113
 5    Telephone: (408) 535-5044
      FAX: (408) 535-5081
 6    E-mail: james.scharf@usdoj.gov

 7    KATELYN MASETTA-ALVAREZ
      Trial Attorney
 8    United States Department of Justice
      Office of Immigration Litigation
 9    District Court Section
      P.O. Box 868, Ben Franklin Station
10    Washington, D.C. 20044
      Tel.: (202) 514-1020
11    Fax: (202) 305-7000
      Katelyn.masetta.alvarez@usdoj.gov
12

13    Attorneys for Defendants
                                     UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15
                                                SAN JOSE DIVISION
16

17                                                          Case No. 19-CV-06151 SVK
       A.O., et al.,
18                                Plaintiffs,
                                                            STIPULATION AND [PROPOSED]
19       v.                                                 SECOND SUPPLEMENTAL
                                                            PROTECTIVE ORDER
20    KENNETH T. CUCCINELLI, et al.,
21                                  Defendants.
22

23

24            Whereas, in connection with the ongoing proceedings before Magistrate Judge Ryu that were
25 referred by this Court on June 15, 2020 [ECF No. 72], Plaintiffs have requested the state-court order of a

26

27

28 STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CASE NO. 19-CV-06151 SVK
                                                        1
             Case 5:19-cv-06151-SVK Document 117 Filed 11/19/20 Page 2 of 5




 1 particular individual on the list of individuals produced by Defendants pursuant to this Court’s June 30,

 2 2020 Order [ECF No. 77] to determine that individual’s class membership.

 3          Whereas, Defendants state that the current Protective Order dated December 13, 2019, Dkt. No.

 4 36, and Supplemental Protective Order dated July 6, 2020, Dkt. No. 83, may be insufficient to protect

 5 Defendants from claims that production of the individual’s state-court order may violate the provisions

 6 of the Privacy Act, 5 U.S.C. § 552a(b).

 7          Therefore, the Parties respectfully request the Court to issue the proposed Second Supplemental

 8 Protective Order that will enable Defendants to produce the individual’s state-court order so that

 9 Plaintiffs may ascertain the individual’s class membership.

10

11 Dated: November 18, 2020                              Respectfully submitted,

12                                                       DAVID L. ANDERSON
                                                         United States Attorney
13

14                                                        /s/ James A. Scharf__________ ___
                                                         JAMES A. SCHARF
15                                                       Assistant United States Attorney

16
                                                         /s/ Katelyn Masetta-Alvarez__________
17                                                       KATELYN MASETTA-ALVAREZ
                                                         Trial Attorney
18                                                       United States Department of Justice
                                                         Office of Immigration Litigation – District Court
19                                                       Section
                                                         P.O. Box 868, Ben Franklin Station
20                                                       Washington, D.C. 20044
                                                         (202) 514-0120
21                                                       Katelyn.masetta.alvarez@usdoj.gov

22                                                       Attorneys for Defendants

23

24

25

26

27

28 STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CASE NO. 19-CV-06151 SVK
                                                        2
             Case 5:19-cv-06151-SVK Document 117 Filed 11/19/20 Page 3 of 5




 1

 2

 3

 4                                                MILBANK LLP
                                                  THOMAS R. KRELLER
 5                                                LINDA DAKIN-GRIMM
                                                  ANDREW B. LICHTENBERG
 6                                                KATHERINE KELLY FELL
                                                  2029 Century Park East, 33rd Fl.
 7                                                Los Angeles, CA 90067
                                                  Telephone: 424-386-4000
 8                                                Facsimile: 213-892-4704

 9                                                SOUTHWESTERN LAW
                                                  SCHOOL
10                                                ANDREA RAMOS
                                                  Clinical Professor of Law
11                                                Director of Immigration Law
                                                  Clinic
12                                                Southwestern Law School
                                                  3050 Wilshire Boulevard
13                                                Los Angeles, CA 90010
                                                  Telephone: 213 738-7922
14                                                Facsimile: 213 738-5751
                                                  By: /s/ Katherine Fell
15                                                _______________
                                                  Attorneys for Plaintiffs
16                                                A.O., A.S.R., L.C., R.M., and
                                                  I.Z.M., on behalf of themselves
17                                                and all others similarly situated

18

19

20

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CASE NO. 19-CV-06151 SVK
                                              3
               Case 5:19-cv-06151-SVK Document 117 Filed 11/19/20 Page 4 of 5




 1
                                       UNITED STATES DISTRICT COURT
 2
                                    NORTHERN DISTRICT OF CALIFORNIA
 3
                                                 SAN JOSE DIVISION
 4

 5                                                            Case No. 19-CV-06151 SVK
       A.O., et al.,
 6                                 Plaintiffs,
                                                               [PROPOSED] SECOND
 7       v.                                                    SUPPLEMENTAL PROTECTIVE
                                                               ORDER
 8    KENNETH T. CUCCINELLI, et al.,
 9                                   Defendants.
10

11

12            GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION,

13            The Court authorizes and orders Defendants to produce to Plaintiffs’ counsel the state court order

14 of an individual on the list of potential class members produced by Defendants on July 15, 2020

15 (updated on August 14, 2020) to determine his class membership, in connection with the ongoing

16 proceedings before Magistrate Judge Ryu that were referred by this Court on June 15, 2020 [ECF No.

17 72]. The information contained in the individual’s state-court order shall be designated “HIGHLY

18 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” due to the personal privacy information contained

19 in the order, including the individual’s date of birth, third-party information, and information about

20 parental mistreatment. The term “Highly Confidential-Attorneys’ Eyes Only Information” means any

21 Confidential Information that is so competitively sensitive that it could cause harm to that party, or a

22 nonparty, if disclosed to another party in this action. Highly Confidential-Attorneys’ Eyes Only

23 Information shall not be communicated or disclosed by the recipient in any manner to anyone other than

24 the following persons with a reasonable need to know in relation to their duties in connection with this

25 litigation:

26

27

28 STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CASE NO. 19-CV-06151 SVK
                                                          1
              Case 5:19-cv-06151-SVK Document 117 Filed 11/19/20 Page 5 of 5




 1          (i)     Attorneys of record for the parties to this litigation, as well as employees of the parties to

 2                  whom counsel deems it essential to show a document designated Highly Confidential-

 3                  Attorneys’ Eyes Only;

 4          (ii)    Any mediator or other neutral appointed by the Court or chosen by the parties;

 5          (iii)   Persons shown on the face of any document to have authored or received it;

 6          (iv)    This Court and Court personnel;

 7          (v)     The individual’s counsel of record for his I-360 Petition;

 8          (vi)    Any other person on such terms and conditions as the parties may mutually agree, or as

 9                  the Court may hereafter direct by further order.

10          The Privacy Act prohibits federal government agencies from disclosing “any record [about an

11 individual] which is contained in a system of records.” 5 U.S.C. Section 552a(b). However, the Privacy

12 Act allows for disclosure “pursuant to the order of a court of competent jurisdiction.” The parties agree

13 that Defendants may produce a state-court order related to an SIJ petition pursuant to this Paragraph of

14 the Protective Order if the Court so orders. Accordingly, the parties request the Court to authorize and

15 order Defendants to produce the individual’s state court order submitted with his Special Immigrant

16 Juvenile petition pursuant to this Paragraph of the Stipulated Protective Order upon Plaintiffs’ request.

17 IT IS SO ORDERED.

18 DATED: November 19, 2020

19                                         _____________________________
                                           HON. SUSAN VAN KEULEN
20                                         United States Magistrate Judge

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED] SECOND SUPPLEMENTAL PROTECTIVE ORDER
     CASE NO. 19-CV-06151 SVK
                                                          2
